Citation Nr: 1413259	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-43 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970, with service in Vietnam from December 1968 to December 1969.  His service awards include the Vietnam Campaign Medal with 60 Device and the Vietnam Service Medal with 1 Bronze Service Star.  This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran was scheduled for a video hearing but cancelled the hearing for an emergency surgery and did not wish to reschedule the hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

In this decision, the Board reopens the service connection claim for a right ear hearing loss disability.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

There are no pertinent records in the Veteran's Virtual VA or VBMS file.


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO denied service connection for a right ear hearing loss disability.

2.  The evidence received since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a right ear hearing loss disability.

3.  The Veteran was exposed to loud noises during service as a cannoneer.

4.  The Veteran has experience ringing in the ears since service discharge.

CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2013).

2.  New and material evidence has been received since the August 2004 rating decision to reopen a service connection claim for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's favorable disposition of the petition to reopen the claim and grant service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

New and Material Claim

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final August 2004 rating decision, there was no medical evidence of a current disability to substantiate a service connection claim for a right ear hearing loss disability.  Thus the claim was denied.

The evidence submitted since the final August 2004 decision includes a November 2008 VA treatment note showing a diagnosis of sloping to mild sensorineural hearing loss in the right ear.  This diagnosis constitutes new and material evidence sufficient to reopen the service connection claim because it was not previously of record and it indicates the Veteran has a current disability.  It also raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  Accordingly, the claim is reopened.  

Service Connection Claim 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that he has tinnitus due to exposure to loud noises during service.  His military service occupation included service as a wireman and a cannoneer. As previously stated, the Board has conceded an in-service exposure to loud noises.  

During his July 2009 VA audiology examination, the Veteran reported intermittent symptoms of tinnitus.  In a May 2009 statement, the Veteran asserted he has experienced ringing in his ear since service and had just gotten used to it.  As a layperson, he is competent to report ringing of the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds his statements credible.  See Caluza, 7 Vet. App. at 511-12. Thus, the Board finds the Veteran has a current disability that he has intermittently experienced since his in-service noise exposure.

The VA examiner was unable to comment on the etiology of the Veteran's tinnitus without resorting to mere speculation because there was no audiological data available from his service separation examination.  Without a supporting explanation, that opinion is of no probative value. See Obert v. Brown, 5 Vet. App. 30, 33.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen the service connection claim for a right ear hearing loss disability; the petition to reopen is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

The Board finds that additional evidentiary development is necessary in order to address the merits of entitlement to service connection for a right ear hearing loss disability.

Upon review of the July 2009 VA audiology examination report, clarification is needed as to the etiology of the Veteran's right ear hearing loss.  Accordingly, an addendum opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2013).  

Inasmuch as the case is being remanded for an addendum opinion, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records dated since August 2013 and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  After all records have been obtained and associated with the claims file, refer the claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's right ear hearing loss disability.  The examiner should review the record again and notate in the report that the record has been reviewed.  For purposes of this examination, the examiner is asked to presume in-service noise exposure and assume the truth of the Veteran's lay statements pertaining to the onset and ongoing nature of his hearing loss symptoms.  

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the current right ear hearing loss disability is due to the Veteran's active military service.  The examiner must comment upon the prior examination and the Veteran's lay statements.  The examiner must indicate whether the type of hearing loss found is consistent with acoustic trauma, or is more likely related to infection, disease, advancing age or other non-service related cause.  The examiner must provide an explanation for each opinion provided.  

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


